Citation Nr: 0603162	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  05-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1958 to April 
1961.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, in April 2004, which denied the claim.

The appellant has submitted additional evidence for the 
Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.  In 
addition, the appellant's motion to advance her claim on the 
Board's docket was granted in January 2006.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's death certificate indicates he died in 
January 2003, and that his immediate cause of death was 
hypothermia due to an inadequately heated trailer.  His 
manner of death was accidental.

3.  The preponderance of evidence is against a finding that 
the cause of the veteran's death is causally related to the 
residuals of his January 1992 right ankle surgery.




CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5107 (West 
2002); 38 C.F.R. §§  3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a December 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.

The appellant was also provided with a copy of the appealed 
rating decision, as well as a January 2005 Statement of the 
Case.  These documents provided her with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the appellant's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the appellant exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports and medical opinions, as well as 
lay statements, a hearing transcript, and the death 
certificate.  Further, for the reasons detailed below, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the veteran's cause of 
death.  

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
appellant.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; service medical records; VA medical records; 
private medical records and opinions; hearing testimony from 
the veteran; and the veteran's death certificate.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the veteran was 
not service-connected for any disability, but was receiving 
compensation for osteomyelitis following right ankle fusion 
in 1992 under the provisions of 38 U.S.C.A. § 1151.  Such 
compensation can entitle the claimant to any applicable 
benefits under 38 U.S.C.A. § Chapters 13, "as if" the 
veteran was "service connected" for that disorder.  Thus, 
in the discussion of the regulations below, references to 
"service connected" will encompass benefits based on 
compensation paid under 38 U.S.C.A. § 1151 for purposes of 
this decision.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2005).  For a service-connected 
disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings. The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).

The veteran's death certificate indicates that his cause of 
death was hypothermia due to an inadequately heated trailer.  
The veteran died in his home.  The manner of death was ruled 
accidental and was presumed to have occurred on January 14, 
2003.  He was pronounced dead on January 16, 2003.  The death 
certificate indicates that the case was referred to a medical 
examiner, but that no autopsy was performed.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause were chronic alcoholism, 
hypertension, and arteriosclerotic cardiovascular disease.

The appellant does not claim and the evidence does not show 
that the veteran died from any condition incurred in or 
aggravated by the veteran's military service.  Rather, the 
appellant argues that the veteran's death from hypothermia 
was due to alcohol abuse, which was due to his compensable 
osteomyelitis of the right ankle condition.

To support her claim, the appellant submitted a letter from 
Dr. J. M. Harris dated in January 2004, in which he states 
that "[w]hile his death by hypothermia was more likely 
directly related to his chronic ethanol abuse that ethanol 
abuse was, at least in part, directly related to his tibial 
osteomyelitis."  Dr. Harris is VA orthopedic physician and 
has treated the veteran's ankle for many years.  The Board 
finds, however, that his opinion is entitled to less 
probative weight than the other evidence of record with 
regard to his opinion as to the veteran's alcoholism and the 
cause of death.  

First, the evidence reveals that the appellant sent a letter 
to Dr. Harris in December 2003 letter in which she detailed 
the veteran's injury, that he was an alcoholic and that when 
he would become depressed with the fact that he could not 
work his alcoholism escalated.  Dr. Harris' January 2004 
statement was received by the RO shortly thereafter.  There 
is no indication that Dr. Harris reviewed the veteran's 
therapy records, or has a basis other than the appellant's 
assertion that the veteran's alcoholism was related to his 
ankle condition.

Second, the evidence of record shows the veteran with 
substantial alcohol abuse well before the 1992 surgery.  The 
VA treatment records note a history of alcohol use as a 
teenager.  The records indicate treatment in April 1983, over 
eight years prior to the surgery.  Moreover, the veteran was 
admitted to the hospital for detoxification multiple times, 
with a May 1989 report noting 14 prior admissions for 
detoxification, and that he drank a fifth of alcohol a day 
for years.  The record also reveals the veteran suffering 
from alcohol withdrawal seizures.  He was admitted to the 
nursing home care unit in an attempt to keep him sober.  He 
was subsequently hospitalized in April 1990 for alcohol 
abuse, again drinking up to a fifth of vodka a day.  In 
addition, a diagnosis of alcohol hepatitis was found.  The 
Board finds such evidence probative in establishing that the 
veteran's alcohol abuse began well before the January 1992 
surgery, for which the veteran would eventually be awarded 
compensation under 38 U.S.C.A. § 1151.  

Third, none of the medical evidence dated prior to the 
veteran's death indicated 
that his alcohol abuse was the result of his right ankle 
osteomyelitis.  In this regard, VA outpatient therapy records 
from November and December 1996 noted the veteran suffered 
from depression.  The report indicates the veteran started 
drinking at the age of 14 or 15, and this drinking became a 
problem for him as early as 
1976.  His first marriage ended in divorce at about that 
time, on account of heavy drinking.  The records do not 
attribute the veteran's alcoholism to his right ankle 
osteomyelitis. 

In addition, in a September 1997 regional office hearing, the 
veteran indicated that he had 16 surgeries on his foot.  
While he testified to the occurrence of unbearable pain, no 
mention of ethanol abuse was made at this time.  VA records 
from December 1997, indicate the veteran was admitted for 
ethanol detoxification.  At this time, the veteran attributed 
his drinking to having "too much time."

In a subsequent letter, dated September 2005, Dr. Harris 
appears to change course slightly, stating that while the 
veteran's death was directly related to living in an unheated 
trailer, his slow decline in heath was at least in some part 
due to osteomyelitis.  

The record clearly shows that the veteran's death was 
accidental and directly due to hypothermia.  Thus, his right 
ankle osteomyelitis was not the principle cause of death.  As 
noted above, for a service-connected disability to constitute 
a contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson, supra.

Dr. Harris' 2005 statement that the veteran's right ankle 
condition led to a general decline in health does not 
establish that such decline resulted in hypothermia.  The 
veteran's death was ruled accidental, not from natural 
causes.  In the absence of an autopsy showing some causal 
connection between the years of alcohol abuse and death from 
hypothermia, such a link is speculative at best.  

Moreover, Dr. Harris' 2004 opinion linking alcoholism to the 
right ankle appears based upon the appellant's contentions to 
him.  However, such contentions, and in turn the opinion, are 
not supported by evidence in the record prior to the 
veteran's death, which clearly show extensive alcohol abuse 
well before the 1992 surgery.  Further, none of the medical 
evidence of record prior to death linked his depression to 
his right ankle osteomyelitis, linked alcoholism to 
depression, or linked alcoholism to his right ankle 
osteomyelitis.   

In summary, the veteran died from hypothermia in an 
inadequately heated trailer.  Prior to his death, the veteran 
suffered from a long history of ethanol abuse, dating back as 
far as the mid 1970's.  In addition, he was receiving 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
January 1992 surgery on his fractured right ankle.  In 
consideration of this evidence, however, the Board finds that 
the balance of probative evidence is against a finding that 
the veteran's death by hypothermia was principally or 
contributorily caused by the right ankle osteomyelitis.  
Accordingly, service connection for the cause of the 
veteran's death is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant, nor for the 
circumstances which resulted in the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


